Citation Nr: 1438896	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  13-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for knee pain, claimed as left knee.

2.  Entitlement to service connection for hypertension associated with mechanical low back pain, with small disc protrusion, narrowing, and probable degenerative changes at L2, L3.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for shortness of breath (also claimed as COPD).

5.  Entitlement to service connection for chest pain.

6.  Entitlement to an initial rating higher than 30 percent for mood disorder associated with mechanical low back pain, with small disc protrusion, narrowing, and probable degenerative changes at L2, L3.

7.  Entitlement to an initial rating higher than 10 percent for radiculopathy, left leg, associated with mechanical low back pain, with small disc protrusion, narrowing, and probable degenerative changes at L2, L3 currently 10 percent disabling.

8.  Entitlement to an increased rating for mechanical low back pain, with small disc protrusion, narrowing, and probable degenerative changes at L2, L3, currently rated 10 percent disabling.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to September 1979 and from November 1979 to May 1996.  These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In May 2014, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  As the Veteran has the right to request such a hearing within 90 days of notification of certification of transfer of records to the Board, and his request met this requirement, a remand for a videoconference hearing is warranted.  38 C.F.R. § 20.1304(c) (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ of the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

